DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 8/19/2019.
Claims 1-21 are pending. Claims 1, 20 and 21 are independent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8, and 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duesterwald ‘953 (US2019/0042953).

In regards to claim 1, Duesterwald ‘953 substantially discloses a method for verifying training data, comprising: 
providing a plurality of raw data to a plurality of annotators (Duesterwald ‘953 para[0046], sends raw (unlabeled) data to annotator, [0060], sends data to multiple annotators); 
retrieving a plurality of labelled results, wherein the labelled results comprises a plurality of labelled data, and the labelled data are generated by the annotators via labelling the raw data (Duesterwald ‘953 para[0046], retrieves data labeled by annotators, [0061], receives label for data from multiple annotators); 
determining a plurality of consistencies by comparing the labelled results, and accordingly determining whether the labelled results are valid for training an artificial intelligence machine (Duesterwald ‘953 para[0062], compares labels of results trust score and validity of labels); and  
in response to determining that the labelled results are valid, determining at least a specific part of the labelled results are valid for training the artificial intelligence machine (Duesterwald ‘953 para[0063], if trust score is high selected sample is added to ground truth).  

In regards to claim 2, Duesterwald ‘953 substantially discloses the method according to claim 1, wherein the labelled results comprises a first labelled result generated by labelling one of the raw data with at least one object category chosen by the annotators, and the step of determining the consistencies by comparing the labelled results, and accordingly determining whether the labelled results are valid for training an artificial intelligence machine comprises: 
generating a recommend result for the first labelled result by comparing the first labelled data in the first labelled result of the annotators (Duesterwald ‘953 para[0057]); 
determining a first consistency score of each annotator on the first labelled result by comparing each labelled data with the recommend result (Duesterwald ‘953 para[0058]); 
determining a second consistency score of the first labelled result based on the first consistency score of each annotator (Duesterwald ‘953 para[0058]); and 
in response to determining that the second consistency score of the first labelled result is higher than a consistency score threshold, determining that the first labelled result is valid for training the artificial intelligence machine (Duesterwald ‘953 para[0060]).  

In regards to claim 4, Duesterwald ‘953 substantially discloses the method according to claim 2, wherein the annotators comprises a first annotator, the first labelled result comprises a specific labelled data labelled by the first annotator, and the step of determining the first consistency score of each annotator on the first 10labelled result by comparing each labelled data with the recommend result comprises: 
in response to determining that the specific labelled data is identical to the recommend result, determining the first consistency score of the first annotator to be 1 (Duesterwald ‘953 para[0058]); 
in response to determining that the specific labelled data is different from the recommend result, determining the first consistency score of the first annotator to be 0 (Duesterwald ‘953 para[0059]).  

In regards to claim 5, Duesterwald ‘953 substantially discloses the method according to claim 2, wherein the step of determining the second consistency score of the first labelled result based on the first consistency score of each annotator comprises: determining an average of the first consistency score of each annotator as the second consistency score (Duesterwald ‘953 para[0050]).  

In regards to claim 8, Duesterwald ‘953 substantially discloses the method according to claim 1, wherein the raw data comprises a first raw data and a second raw data identical to the first raw data, and a first intra-annotator consistency of the consistencies is proportional to a first consistency of the first annotator labelling the first raw data and the second raw data (Duesterwald ‘953 para[0060]).  

In regards to claim 18, Duesterwald ‘953 substantially discloses the method according to claim 1, wherein in response to determining that the labelled results are invalid for training the artificial intelligence machine, the method further comprises creating a notification related to the labelled results (Duesterwald ‘953 para[0052]);  
wherein the annotators comprise a first annotator, a second annotator, and a third annotator, the consistencies comprise a first inter-annotator consistency between the first annotator and the second annotator, a second inter-annotator consistency between the first annotator and the third annotator, and a third inter-annotator consistency between the second annotator and the third annotator, and after the step of creating the notification related to the labelled results (Duesterwald ‘953 para[0052]), further comprises:  
in response to determining that the first inter-annotator consistency is higher than a first threshold, feeding a consistently labelled data between a first labelled data set and a second labelled data set to the artificial machine, wherein the first labelled data set comprises a plurality of first labelled data labelled in the labelled results by the first annotator, and the second labelled 5data set comprises a plurality of second labelled data labelled in the labelled results by the second annotator (Duesterwald ‘953 para[0063]).  

In regards to claim 19, Duesterwald ‘953 substantially discloses the method according to claim 1, further comprising: training the artificial intelligence machine with the specific part of the labelled results to generate an artificial intelligence model (Duesterwald ‘953 para[0050]).  

Claim 20 recites substantially similar limitations to claim 1. Thus claim 20 is rejected along the same rationale as claim 1.

Claim 21 recites substantially similar limitations to claim 1. Thus claim 21 is rejected along the same rationale as claim 1.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterwald ‘953 in view of Duesterwald ‘703 (US2019/0205703).

In regards to claim 3, Duesterwald ‘953 substantially discloses the method according to claim 2. Duesterwald ‘953 does not explicitly disclose wherein the step of generating the recommend result for the first labelled result by comparing the first labelled data in the first labelled result of the annotators comprises: determining a specific object category of the at least one object category as the recommend result, wherein the specific object category has a highest number in the first labelled data.  
However Duesterwald ‘703 substantially discloses wherein the step of generating the recommend result for the first labelled result by comparing the first labelled data in the first labelled result of the annotators comprises: determining a specific object category of the at least one object category as the recommend result, wherein the specific object category has a highest number in the first labelled data (Duesterwald ‘703 para[0051]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the filtering method of Duesterwald ‘953 with the labeling method of Duesterwald ‘703 in order to improve the consistency of labeled data (Duesterwald 703’ para[0003]).


In regards to claim 6, Duesterwald ‘953 substantially discloses the method according to claim 1. Duesterwald ‘953 does not explicitly disclose wherein the annotators comprise a first annotator and each of the labelled results comprises a specific labelled data labelled by the first annotator, and the method further comprises: 
determining a first consistency score of the first annotator on each of the labelled results by comparing the specific labelled data and a recommend result of each labelled result; 
determining a third consistency score of the first annotator based on the first consistency score of the first annotator on each of the labelled results; 
in response to determining that the third consistency score of the first annotator on each of the labelled results is higher than an annotator score threshold, determining that the first annotator is reliable for labelling the raw data or the labelled data labelled by the first annotator in the labelled results is valid for training the artificial intelligence machine.  
However Duesterwald ‘703 substantially discloses wherein the annotators comprise a first annotator and each of the labelled results comprises a specific labelled data labelled by the first annotator, and the method further comprises: 
determining a first consistency score of the first annotator on each of the labelled results by comparing the specific labelled data and a recommend result of each labelled result (Duesterwald ‘703 para[0029]); 
determining a third consistency score of the first annotator based on the first consistency score of the first annotator on each of the labelled results (Duesterwald ‘703 para[0061]); 
in response to determining that the third consistency score of the first annotator on each of the labelled results is higher than an annotator score threshold, determining that the first annotator is reliable for labelling the raw data or the labelled data labelled by the first annotator in the labelled results is valid for training the artificial intelligence machine (Duesterwald ‘703 para[0082]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the filtering method of Duesterwald ‘953 with the labeling method of Duesterwald ‘703 in order to improve the consistency of labeled data (Duesterwald 703’ para[0003]).

In regards to claim 7, Duesterwald ‘953 as modified by Duesterwald ‘703 substantially discloses the method according to claim 6, wherein the step of determining the third consistency score of the first annotator based on the first consistency score of the first annotator on each of the labelled results comprises: determining an average of the first consistency score of the first annotator on each of the labelled results as the third consistency score (Duesterwald ‘953 para[0050]).  


Claim(s) 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterwald ‘953 in view of Zhou (US 10,395,385).

In regards to claim 9, Duesterwald ‘953 substantially discloses the method according to claim 1. Duesterwald ‘953 does not explicitly disclose wherein the labelled data are generated by labelling at least one region of interest with at least one bounding region in the raw data; wherein for a first raw data of the raw data, the first raw data is labelled with at least one bounding region to generate a first labelled result of the labelled results.  
However Zhou substantially discloses disclose wherein the labelled data are generated by labelling at least one region of interest with at least one bounding region in the raw data (Zhou col28 ln3-21); wherein for a first raw data of the raw data, the first raw data is labelled with at least one bounding region to generate a first labelled result of the labelled results (Zhou col28 ln3-21).  
It would have been obvious to one of ordinary skill in the art to have combined the filtering method of Duesterwald ‘953 with the analysis method of Zhou in order to accurately objects in video frames (Zhou col2 ln4-30).

In regards to claim 10, Duesterwald ‘953 as modified by Zhou substantially discloses the method according to claim 9, wherein the first labelled result has at least one tag corresponding to at least one object category, and the step of determining the consistencies by comparing the labelled results, and accordingly determining whether the labelled results are valid for training the artificial intelligence machine comprises: 
for the first labelled result, identifying at least one target object of each object category, wherein each target object is labelled by at least two of the annotators (Duesterwald ‘953 para[0060]); 
determining a consistency score of the first labelled result based on the at least one target object of each object category and the at least one bounding region labelled by the annotators (Duesterwald ‘953 para[0060]); and 
in response to the consistency score of the first labelled result is higher than a score threshold, determining that the first labelled result is valid for training the artificial intelligence machine (Duesterwald ‘953 para[0060]).  

In regards to claim 11, Duesterwald ‘953 as modified by Zhou substantially discloses the method according to claim 10, wherein the annotators comprise a first annotator and a second annotator, the first annotator labels the first raw data with at least one first bounding region corresponding to a first object category, the second annotator labels the first raw data with at least one second bounding region corresponding to the first object category, 1and the step of identifying the at least one target object of each object category comprises:
determining a plurality of region pairs, wherein each region pair comprises one of the at least one first bounding region and one of the at least one second bounding region (Zhou col23 ln66 to col24 ln39); 
determining a plurality of correlation coefficients that respectively corresponds to the region pairs, wherein each correlation coefficients characterizes a similarity of one of the region pairs (Zhou col23 ln66 to col24 ln39); 
merging the at least one first bounding region and the at least one second bounding region into a plurality of groups based on the correlation coefficients that are higher than a correlation threshold, wherein each group at least comprises one of the at least one first bounding region and one of the at least one second bounding region (Zhou col23 ln66 to col24 ln39);  
for each group, generating a reference region for identifying one of the at least one first target object based on the at least one first bounding region and the at least one second bounding region in each group (Zhou col23 ln66 to col24 ln39).  
It would have been obvious to one of ordinary skill in the art to have combined the filtering method of Duesterwald ‘953 with the analysis method of Zhou in order to accurately objects in video frames (Zhou col2 ln4-30).

In regards to claim 12, Duesterwald ‘953 as modified by Zhou substantially discloses the method according to claim 9, wherein the step of merging the at least one first bounding region and the at least one second bounding region into the second groups based on the correlation coefficients that are higher than the correlation threshold comprises:  
(a) retrieving a specific correlation coefficient, wherein the specific correlation coefficient is highest among the correlation coefficients that are higher than the correlation threshold (Zhou Col23 ln66 to col24 ln39); 
(b) retrieving a specific region pair corresponding to the specific correlation coefficient from the region pairs, wherein the specific region pair comprises a first specific region and a second specific region (Zhou col23 ln66 to col24 ln39); 
(c) determining whether one of the first specific region and the second specific region belongs to an existing group (Zhou col24 ln40-48); 
(d) in response to determining that neither of the first specific region or the second specific region belongs to the existing group, creating a new group based on the first specific region and the second specific region (Zhou col21 ln4-15); 
(e) in response to determining that one of the first specific region and the second specific region belongs to the existing group, determining whether another of the first specific region and the second specific region corresponds to the same annotator with a member of the existing group (Zhou col17 ln10-44); 
(f) in response to determining that the another of the first specific region and the second specific region does not correspond to the same annotator with the member of the existing group, adding the another of the first specific region and the second specific region into the existing group (Zhou col19 ln53 to col20 ln3);  
(g) excluding the specific correlation coefficient from the correlation coefficients and excluding the specific region pair from the region pairs (Zhou col36 ln59-67); and 
(h) in response to determining that the region pairs are not empty, returning to step (a) (Zhou col37 ln16-26).  
It would have been obvious to one of ordinary skill in the art to have combined the filtering method of Duesterwald ‘953 with the analysis method of Zhou in order to accurately objects in video frames (Zhou col2 ln4-30).

In regards to claim 13, Duesterwald ‘953 as modified by Zhou substantially discloses the method according to claim 9, wherein the step of determining the consistency score of the first labelled result based on the at least one target object of each object category and -the at least one bounding region labelled by the annotators comprises: 
for each annotator, calculating at least one first consistency score of the at least one object category based on the at least one target object of each object category and the at least one bounding region (Duesterwald ‘953 para[0055]), and 
taking an average of the at least one first consistency score to obtain a second consistency score (Duesterwald ‘953 para[0050]); and 
taking an average of the second consistency score of each annotator to obtain the consistency score of the first labelled result (Duesterwald ‘953 para[0058]).  

In regards to claim 14, Duesterwald ‘953 as modified by Zhou substantially discloses the method according to claim 9, further comprising: 
for a certain annotator, calculating a first consistency score of the at least one object category based on the at least one target object of each object category and the at least one bounding region (Duesterwald ‘953 para[0059]); 
determining whether the certain annotator is reliable for labelling or whether to exclude the labelled data labelled by the certain annotator from training the artificial intelligence machine based on the first consistency score (Duesterwald ‘953 para[0062]);  
in response to determining that the first consistency score is lower than a certain threshold, determining that the certain annotator is unreliable for labelling or excluding the labelled data labelled by the certain annotator from training the artificial intelligence machine (Duesterwald ‘953 para[0063]); and 
in response to determining that the first consistency score is not lower than the certain threshold, determining that the certain annotator is reliable for labelling or not excluding the labelled data labelled by the certain annotator from training the artificial intelligence machine (Duesterwald ‘953 para[0063]).  

In regards to claim 15, Duesterwald ‘953 as modified by Zhou substantially discloses the method according to claim 13, wherein the step of calculating the at least one first consistency score of the at least one object category based on the at least one target object of each object category and the at least one bounding region comprises: 
for a first annotator, retrieving a first number, wherein the first number characterizes a number of the at least one bounding region of the first annotator that matches at least one identified target object of a first object category (Duesterwald ‘953 para[0070]); 
retrieving a second number, wherein the second number is a sum of the first number, a third number, and a fourth number, wherein the third number is a number of the at least one identified target object that does not match any of the at least one bounding region of the first annotator, and the fourth number is a number of the at least one bounding region of the first annotator that does not match any of the at least one identified target object (Duesterwald ‘953 para[0071]); and 
dividing the first number with the second number to obtain the first consistency score of the first annotator on the first object category (Duesterwald ‘953 para[0072]).  

In regards to claim 16, Duesterwald ‘953 as modified by Zhou substantially discloses the method according to claim 9, wherein in response to a first annotator does not label any bounding region in the first raw data, generating at least one virtual bounding region outside of the first raw data, wherein each virtual bounding region corresponds to one of the object categories (Zhou col27 ln35-48).  
It would have been obvious to one of ordinary skill in the art to have combined the filtering method of Duesterwald ‘953 with the analysis method of Zhou in order to accurately objects in video frames (Zhou col2 ln4-30).

In regards to claim 17, Duesterwald ‘953 as modified by Zhou substantially discloses the method according to claim 16, wherein in response to determining that no target object exists in the first raw data, determining a first consistency score of the first annotator on each object category to be 1 (Duesterwald ‘953 para[0058]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nie (US2020/0005193) teaches a method to detect anomalies in training data.
Price (US10,424,064) teaches a method of labeling objects in images.
Shlens (US9,256,807) teaches generating bounding boxes around objects in images.
Lee (US2010/0138712) teaches a method of verifying training data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178